DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 02/10/2022 in which claims 17-18, and 50 are currently amended while 1-16, 19-48 were previously canceled. By this amendment, claims 17-18,49-63 are still pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-18,49-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 17 and 18 recite the words “…the control and communication system further comprising a computer readable 20storage medium having computer readable program code to…” which does not exclude transitory signals. Furthermore a closer look to the specification reveals in paragraphs [0026],[0027], and [0030 that the word “may take the form”, “may be utilized”, “may also be stored” are open-ended and should be replaced by -- is -- as in paragraph [0061] or preferably incorporate -- non-transitory--in claims 17 and 18 before the words “computer readable storage medium”.
Subject Matter Eligibility of Computer Readable Media.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.0 I. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 3S U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Elligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 USC. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.c. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery. Inc. v. Berkline Corp. , 134 F.3d 1473 (Fed. Cir. 1998).
Claims 49-53 depend directly from claim 17 and therefore are also rejected for the same reasons.
It is suggested that in claim 17, the limitations of, “… the control and communication system further comprising a computer readable 20storage medium having computer readable program code to: scan for an electric vehicle charge request; obtain a location of the electric vehicle if a request is detected; move to a location proximate to the electric vehicle; establish a power connection to charge the electric vehicle; 25monitor charging status; and terminate charging when a desired level of charging is reached.” should read --  the control and communication system further comprising a non-transitory computer readable 20storage medium having computer readable program code to: scan for an electric vehicle charge request; obtain a location of the electric vehicle if a request is detected; move to a location proximate to the electric vehicle; establish a power connection to charge the electric vehicle; 25monitor charging status; and terminate charging when a desired level of charging is reached.--
Similarly, in claim 18, it is suggested that the limitations of, “…the control and communication system further comprising a computer readable storage medium having computer readable program code to: 15scan for an electric vehicle charge request; obtain a location of the electric vehicle if a request is detected; move to a location proximate to the electric vehicle; establish a power connection to charge the electric vehicle; monitor charging status; 20terminate charging when a desired level of charging is reached; determine if the electric power supply is sufficient to charge another electric vehicle, if the power supply is sufficient then repeat scan for the electric vehicle charge request, if not sufficient then move to a base station to recharge.” should read -- the control and communication system further comprising a non-transitory computer readable storage medium having computer readable program code to: 15scan for an electric vehicle charge request; obtain a location of the electric vehicle if a request is detected; move to a location proximate to the electric vehicle; establish a power connection to charge the electric vehicle; monitor charging status; 20terminate charging when a desired level of charging is reached; determine if the electric power supply is sufficient to charge another electric vehicle, if the power supply is sufficient then repeat scan for the electric vehicle charge request, if not sufficient then move to a base station to recharge--
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-18, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims as currently presented present statutory matters that if corrected would overcome the current prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859